Citation Nr: 0719284	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-20 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1970.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision rendered by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied in a final rating decision issued in June 1986.  

2.  Evidence received since the June 1986 rating decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim for 
service connection for the cause of the veteran's death.  




CONCLUSION OF LAW

New and material evidence to reopen the appellant's claim for 
service connection for the cause of the veteran's death has 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131.  In addition, under the 
provisions of 38 C.F.R. § 3.309(e) (2006), if a veteran was 
exposed to an herbicide agent, including Agent Orange, during 
active military, naval, or air service and has a disease 
listed in 38 C.F.R. § 3.309(e), such disease shall be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided that the rebuttable presumption provisions 
of § 3.307(d) are also satisfied.  These diseases include 
chloracne or other acneform disease consistent with 
chloracne, type II diabetes, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  
Chloracne, porphyria cutanea tarda, and subacute peripheral 
neuropathy must be manifest within one year after the last 
exposure to an herbicide.  38 C.F.R. § 3.307(a)(6).  

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam Era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 (the "Vietnam Era").

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA shall pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  See 38 U.S.C.A. § 
1310.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  In 
order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to the cause of 
death, or that there was a causal relationship between the 
service-connected disability and the veteran's death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Claim to Reopen

The veteran's DD 214 shows that he served in Vietnam.  His 
Death Certificate shows that he died in February 1986 with a 
primary cause of death of ventricular tachycardia due to, or 
the consequence of a myocardial infarction.  The appellant 
contends that his death is related to in-service herbicide 
exposure.  Her claim was previously denied in a June 1986 
rating action.  The RO, citing a lack of complaints, 
treatment, or findings referable to the cause of the 
veteran's death during service or within one year of his 
discharge from active, found that there was no basis upon 
which to grant service connection.  The appellant did not 
perfect an appeal of that decision.  

The evidence associated with the claims folder at the time of 
the June 1986 decision included the veteran's Death 
Certificate, service medical records, and post service 
medical records.  The veteran's service medical records were 
silent for any complaints, treatment, or diagnosis related to 
ventricular tachycardia, myocardial infarction, or any other 
cardiac condition.  

Post service treatment records associated with the claims 
folder at the time of the prior denial in 1986 showed that 
the veteran was hospitalized for treatment of pneumonia with 
lung abscess in the left lower lobe, unknown etiology, in 
July and August 1973.  In February 1979, he was hospitalized 
for treatment recurrent fevers of undetermined origin.  
Interstitial pulmonary disease; hepatomegaly and abnormal 
liver function of undetermined etiology; and toxic defoliant 
exposure in Vietnam were to be ruled out.  Also of record in 
June 1986 were several statements from Dr. E.Z.C, the 
veteran's primary care physician, who opined that the veteran 
had "multi-system toxicity" that was secondary to dioxin 
exposure during his Vietnam service.  

Additional evidence has been associated with the claims 
folder since the June 1986 decision including several private 
medical statements.  In a September 2001 statement, a family 
practice physician (Dr. M.M.) noted that he had reviewed 
prior medical evidence including a hospital reported dated in 
1973, a consultation from a pulmonary specialist in 1979, and 
letters from the veteran's primary care physician (Dr. 
E.Z.C.).  Dr. M.M. noted that the veteran's treating 
physicians had felt the veteran's complex symptomatology was 
due to dioxin or Agent Orange exposure.  Reviewing the 
records retrospectively, Dr. M.M. opined that "it is likely 
that [the veteran's] liver disease was due to porphyria 
cutanea tarda."  In a subsequent letter dated in April 2004, 
Dr. M.M. expanded on his prior opinion by opining that "it 
is likely that [the veteran's] liver disease was due 
porphyria cutanea tarda.  Which was a contributing factor to 
his death [sic]."   

As the statements from Dr. M.M. were not in existence at the 
time of the prior denial, they are new.  As to the 
determination of the materiality of the evidence presented 
since the last final disallowance of the claim, the newly 
presented evidence does not need to be probative of all of 
the elements that are required to award a claim, but instead 
needs to be probative only as to each element that was a 
specified basis for the last disallowance.  Evans v. Brown, 9 
Vet. App. 273, 284 (1996). 

The Board notes that since the initial denial of the 
appellant's claim, VA promulgated new regulations 
implementing a decision of the Secretary that a positive 
association exists between exposure to herbicides and the 
subsequent development of various specified conditions 
including porphyria cutanea tarda.  38 C.F.R. §§ 3.307, 
3.309; 59 Fed. Reg. 5106, 07 (February 3, 1994), 59 Fed. Reg. 
29723, 24 (June 9, 1994).

The recently submitted medical opinion linking porphyria 
cutanea tarda to the veteran's death is neither cumulative 
nor redundant of the evidence previously of record.  
Moreover, this evidence relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board finds that it is new and material and reopening of the 
claim is in order.  


ORDER

The application to reopen the claim for entitlement to 
service connection for the cause of the veteran's death is 
granted.  


REMAND

Having reopened the appellant's claim, the Board is of the 
opinion that additional evidentiary development is required 
before a decision can be rendered on the merits of her claim.  

The record reflects that the veteran was hospitalized at a 
Kaiser Permanent medical facility in Los Angeles, California, 
at the time of death.  However, the veteran's terminal 
medical records are not currently associated with the claims 
folder.  Because these terminal medical records are relevant 
to the appeal, the RO should attempt to obtain and associate 
them with the claims file.


As noted above, the appellant has submitted private medical 
opinions linking the veteran's death to PCT.  For presumptive 
service connection for PCT, the evidence must show that the 
disability was initially manifested to a compensable degree 
within one year of his last exposure to herbicidal agents 
during service.  38 C.F.R. § 3.307(a)(7).  As the last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam, the RO should 
verify the dates of the veteran's service in Vietnam.  

In addition to the foregoing, the Board notes that Dr. M.M. 
did not provide a rationale for his decision or explain how 
PCT or liver disease was related to causes of death 
(ventricular tachycardia and/or myocardial infarction) noted 
on the veteran's Death Certificate.  Thus, this opinion is 
inadequate for rating purposes.  After identifying the 
veteran's dates of service in Vietnam, the RO should obtain a 
medical opinion to ascertain whether the veteran developed 
porphyria cutanea tarda within one year following his return 
from Vietnam.  If so, the examiner should proffer an opinion 
as to whether the disability was etiological related to the 
veteran's death.  

Under the circumstances, the Board must remand to the RO via 
the Appeal Management Center (AMC) in Washington, D.C., for 
the following action:

1.  The AOJ should verify the veteran's 
dates of active military service in the 
Republic of Vietnam.

2.  The AOJ should undertake appropriate 
action to obtain all outstanding records 
of evaluation and/or treatment of the 
veteran, to include records of his 
terminal hospitalization in February 
1986, from Kaiser Foundation Hospital, 
4867 Sunset Boulevard, Los Angeles, 
California.  All records/responses 
received should be associated with the 
claims file.

3.  The AOJ should attempt to obtain any 
toxicology or oncology records 
(referenced in an April 1979 statement 
from Dr. C).

3.  The AOJ should obtain a VA medical 
opinion to determine if in-service 
herbicide exposure played any role in 
causing/contributing to cause the 
veteran's death.  The examiner should be 
competent to make such determination.  
The claims folder must be provided to the 
examiner in conjunction with the 
examination.  

The examiner should be requested to opine 
as to whether it is as least as likely as 
not (i.e., 50 percent or greater 
probability) that the had a dioxin 
related illness, as noted in the reports 
of Dr. C.  

The examiner should also opine as to 
whether it is as least as likely as not 
that the veteran developed PCT within one 
year of the last date of his service in 
Vietnam.  If so, the examiner should 
opine as to whether it is as least as 
likely as not that PCT contributed 
substantially or materially to death, or 
aided or lent assistance to the 
production of death or resulted in 
debilitating effects and general 
impairment of health to the extent that 
it rendered the veteran less capable of 
resisting the effects of any disease or 
injury primarily causing death; and/or 
was of such severity as to have a 
material influence in accelerating death.

The rationale for all opinions expressed 
should also be provided.  

4.  If upon completion of the requested 
actions, the claim remains denied, the 
case should be returned after compliance 
with requisite appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


